DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 and 19-30 are pending
Claims 12-18 have been cancelled
Claims 1-3, 5, 8-11 and 19-24 have been amended
Claims 25-30 are new

Response to Arguments
Applicant’s arguments, see pg. 10-15, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1-24 under U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jaeho et al. (United States Patent Publication #US 20190209853; previously cited; hereinafter Kim) in view of Hong; Jung Ook et al. (United States Patent Publication # US 20140278139; previously cited; hereinafter Hong) further in view of Terashima; Noriyoshi et al. (United States Patent Application #US 20110257496; newly cited; hereinafter Terashima).
Regarding claim 1, Kim teaches,  
A wearable cardioverter defibrillator (WCD) system (par.27 teaches a wearable cardioverter defibrillator) comprising: 
a support structure (par.29 teaches support structure 170), the support structure configured to be worn by a person (par.28 and fig.1 teaches a person); 
a motion sensor (abstract discloses a motion sensor) coupled to the support structure (par.69 and fig.1 teach motion sensor coupled to the support structure through inclusion or through wired or wireless connection);
a motion analysis module (MAM) communicatively coupled with the motion sensor (par.65 and fig.2 teach walking detection module 236 communicatively coupled with the processor), the MAM configured to: 
receive data from the motion sensor (par.67 teaches receiving data from motion sensor), 
determine if the person is walking from the received data (par.67 teaches determining walking form received data by analyzing bouncy values in various scenarios; the algorithm developed distinguishes different types of motion),
responsive to the determination that the person is walking (par.101 and 104 teaches responsive to the determination a person is walking; step 1212 is performed in response to a determination of bouncy values exceeding a threshold, which in turn determines the type of motion), determine a number of steps (par.104 teaches determining a number of steps), 
determine a trend based at least in part on the steps/minute value, the steps/6 minutes value, and the total daily steps value (par.42 teaches determining a trend), and

Kim fails to teach calculate, based on a determined number of steps, a steps/minute value, a steps/6 minutes value, and a total daily steps value, determine a trend based at least in part on the steps/minute value, the steps/6 minutes value, and the total daily steps value, and output the trend for a determination of whether the trend is indicative of a change in a health condition of the person.
Hong does teach calculate, based on a determined number of steps, a steps/minute value (par.123 teaches calculating step/minute), a steps/6 minutes value (par.123 teaches calculating on any fixed interval, which could be steps/6 minutes), and a total daily steps value (par.38 teaches collecting data throughout the day; which means when processed, the step count will be based on data collected throughout the day, which includes the daily total steps; par.158 teaches total number of steps), and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of Hong; which would provide a Biometric Monitoring Device that has multiple device modes depending on operational conditions of the device such as motion intensity, device placement, and/or activity type as disclosed by Hong(par.7).
Kim in view of Hong fails to teach output the trend for a determination of whether the trend is indicative of a change in a health condition of the person.

Terashima does teach output the trend for a determination of whether the trend is indicative of a change in a health condition of the person (par.250 teaches outputting daily health report, which could be a trend; par.144 teaches monitoring changes in a health condition through monitoring blood pressure changes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Hong to include the teachings of Terashima; which would provide measurement devices by which the blood glucose level or other parameter of a diabetic patient can be measured easily and precisely, wherein the measured value can be clinically applied easily as disclosed by Terashima(par.390).

Regarding claim 3, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 1 further comprising a display device communicatively coupled to the MAM, the display device configured to receive and display the trend (Hong par.148 teaches a display communicatively coupled to the BMD, which contains a motion analysis module within the control logic, meaning it can be configured to receive and display information).

Regarding claim 4, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 1, wherein the motion sensor comprises an accelerometer (Kim par.66 teaches an accelerometer).

Regarding claim 5, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 4, wherein the accelerometer is positioned to be proximate to a back of the person wearing the WCD (Kim par.69 and fig.1 disclose accelerometer to be within monitoring devices 180, which is proximate to the back of the person in the orientation of figure 1).


Regarding claim 6, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 4, wherein the accelerometer comprises a 3-axis accelerometer configured to measure acceleration and/or orientation relative to gravity along 3 orthogonal axes, the 3 orthogonal axes comprising an X axis, a Y axis, and a Z axis (Kim par.66 teaches 3-axis accelerometer, which measures acceleration in 3 different axes by design).

Regarding claim 7, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 6, wherein the Y axis substantially corresponds to an up and down acceleration of the person wearing the WCD (Kim par.70 teaches Y axis as up and down).

Regarding claim 8, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 1, wherein the MAM is further configured to filter (Kim par.95 teaches filtering) an accelerometer signal (abstract discloses an accelerometer signal), wherein to implement the filter the MAM is configured to: 
receive a y-axis accelerometer signal from the motion sensor (Kim fig.12c step 1252 teaches receiving y-axis motion sensor output signal); 
sample the y-axis filtered accelerometer signal (Kim par.116 teaches sampling); 
average the sample together with a predetermined number of previous samples (Kim par.116 teaches averaging current and preselected number of previous samples); 
multiply by a predetermined multiplier (Kim par.116 teaches multiplying by a predetermined multiplier, with the multiplier as a gain) resulting in a filtered signal (Kim par.95 teaches applying digital filter resulting in a filtered signal); 
invert the filtered signal (Kim par.117 teaches inverting filtered signal); and 
output the inverted filtered signal (Kim par.118 teaches outputting inverted filtered signal to determine the peak thresholds).

Regarding claim 9, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 1, wherein for each set of one or more additional sets of determined numbers of steps each different from the determined number of steps (Kim par.108 teaches different set of steps originating from different patients when walking), the MAM is further configured to determine 
a steps/minute value (Hong par.123 teaches determining step/minute); and 
a steps/6 minutes value (Hong par.123 teaches determining any fixed interval, which could be steps/6 minutes).

Regarding claim 2, Kim in view of Hong further in view of Terashima teaches The WCD system of claim 9, wherein the MAM is further configured to determine, based on at least the determined number of steps and the additional sets of determined number of steps, an average walking intensity (Hong par.115 teaches determining average walking intensity) in a day, and/or a peak walking intensity in a day (Hong par.38 teaches collecting data throughout the day; which means when processed, the step count will be based on data collected throughout the day, which includes the daily total steps; par.158 teaches total number of steps).

Regarding claim 10, Kim teaches A method for determining a walking intensity (par.106 teaches a method for determining a walking intensity) of a person wearing a wearable cardioverter defibrillator (WCD) (fig.1 shows a person wearing a WCD), the method comprising: 
receiving (par.67 and fig.2 teach walking detection module 236 which is configured to receive signals from sensing unit) a y-axis accelerometer signal (par.66 teaches 3-axis accelerometer in motion sensing unit; par.141 teaches receiving y-axis accelerometer signal) from a motion sensor (abstract discloses a motion sensor; fig.12c step 1252 teaches receiving y-axis motion sensor output signal); 
determining whether the person is walking at least in part from the received y-axis accelerometer signal (par.67 teaches determining walking form received data by analyzing bouncy values in various scenarios; the algorithm developed distinguishes different types of motion); 
responsive to the determination that the person is walking (par.101 and 104 teaches responsive to the determination a person is walking; step 1212 is performed in response to a determination of bouncy values exceeding a threshold, which in turn determines the type of motion), determining a number of steps (par.104 teaches determining a number of steps);
determining a trend based at least in part on the steps/minute value, the steps/6 minutes value, and the total daily steps value (par.42 teaches determining a trend), and

Kim fails to teach calculating, based on a determined number of steps, a steps/minute value, a steps/6 minutes value, and a total daily steps value; determining a trend based at least in part on the steps/minute value, the steps/6 minutes value, and the total daily steps value, and outputting the trend for a determination of whether the trend is indicative of a change in a health condition of the person.
Hong does teach calculating, based on a determined number of steps, a steps/minute value (par.123 teaches calculating step/minute), a steps/6 minutes value (par.123 teaches calculating on any fixed interval, which could be steps/6 minutes), and a total daily steps value (par.38 teaches collecting data throughout the day; which means when processed, the step count will be based on data collected throughout the day, which includes the daily total steps; par.158 teaches total number of steps);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of Hong; which would provide a Biometric Monitoring Device that has multiple device modes depending on operational conditions of the device such as motion intensity, device placement, and/or activity type as disclosed by Hong(par.7).
Kim in view of Hong fails to teach outputting the trend for a determination of whether the trend is indicative of a change in a health condition of the person.
Terashima does teach outputting the trend for a determination of whether the trend is indicative of a change in a health condition of the person (par.250 teaches outputting daily health report, which could be a trend; par.144 teaches monitoring changes in a health condition through monitoring blood pressure changes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Hong to include the teachings of Terashima; which would provide measurement devices by which the blood glucose level or other parameter of a diabetic patient can be measured easily and precisely, wherein the measured value can be clinically applied easily as disclosed by Terashima(par.390).

Regarding claim 11, Kim in view of Hong further in view of Terashima teaches the method of claim 10, the motion sensor is positioned by the WCD to be proximate to a back of the person (Kim par.69 and fig.1 disclose accelerometer to be within monitoring devices 180, which is could be in the back side of the WCD based off figure 1).

Regarding claim 25, Kim in view of Hong further in view of Terashima teaches the method of claim 10, further comprising determining, for additional sets of determined numbers of steps each different from the determined number of steps (Kim par.108 teaches different set of steps originating from different patients when walking), a steps/minute value (Hong par.123 teaches determining step/minute) and a steps/6 minutes value (Hong par.123 teaches determining any fixed interval, which could be steps/6 minutes).

Regarding claim 26, Kim in view of Hong further in view of Terashima teaches the method of claim 25, further comprising determining, based on at least the determined number of steps and the additional sets of determined number of steps, an average walking intensity in a day (Hong par.115 teaches determining average walking intensity), and/or a peak walking intensity in a day (Hong par.38 teaches collecting data throughout the day; which means when processed, the step count will be based on data collected throughout the day, which includes the daily total steps; par.158 teaches total number of steps).

Regarding claim 27, Kim in view of Hong further in view of Terashima teaches the method of claim 10 wherein outputting the trend comprises communicating the trend to a display device (Hong par.57 teaches a display 106 within BMD 100).

Regarding claim 28, Kim in view of Hong further in view of Terashima teaches the method of claim 10 further comprising filtering (Kim par.95 teaches filtering) the received y-axis accelerometer signal (abstract discloses an accelerometer signal), wherein the filtering comprises: 
sampling the received y-axis accelerometer signal (Kim par.116 teaches sampling); 
averaging a predetermined number of samples provided by the sampling (Kim par.116 teaches averaging current and preselected number of previous samples); 
multiplying by a predetermined multiplier the average (Kim par.116 teaches multiplying by a predetermined multiplier, with the multiplier as a gain), resulting in a filtered signal (Kim par.95 teaches applying digital filter resulting in a filtered signal);
inverting the filtered signal (Kim par.117 teaches inverting filtered signal); and 
outputting the inverted filtered signal (Kim par.118 teaches outputting inverted filtered signal to determine the peak thresholds).

Regarding claim 29, Kim in view of Hong further in view of Terashima teaches the method of claim 10 further comprising determining whether the trend is decreasing (Kim par.42 teaches determining, from a trend, a deteriorating condition; which could be based on a decreasing trend of a certain quantity/characteristic behavior).

Regarding claim 30, Kim in view of Hong further in view of Terashima teaches the method of claim 10 further comprising determining whether the trend is decreasing (Kim par.42 teaches determining, from a trend, a deteriorating condition; which could be based on an increasing trend of a certain quantity/characteristic behavior).

Regarding claim 19, Kim teaches A method for monitoring a person (fig.1 discloses a person) wearing a wearable cardioverter defibrillator (WCD) (fig.1 shows a person wearing a WCD), the method comprising:
counting total of steps taken by the person based, at least in part, on the detected motion of the WCD (par.117 teaches a real time step counting algorithm; thus, it counts a total number of steps); and

Kim fails to teach a health condition of; a daily; measuring a steps/minute taken by the person based, at least in part, on a detected motion of the WCD; measuring a steps/6 minutes taken by the person based, at least in part, on the detected motion of the WCD; providing the trend for a determination of whether the trend indicates a change in a health condition of the person.

Hong teaches measuring a steps/minute taken by the person based, at least in part, on a detected motion of the WCD (par.123 teaches measuring, through a motion sensor, and calculating step/minute); 
measuring a steps/6 minutes taken by the person based, at least in part, on the detected motion of the WCD (par.123 teaches measuring, through a motion sensor, and calculating on any fixed interval, which could be steps/6 minutes);
a daily (par.37-38 teaches collecting data, which includes step counts, daily)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of Hong; which would provide a Biometric Monitoring Device that has multiple device modes depending on operational conditions of the device such as motion intensity, device placement, and/or activity type as disclosed by Hong(par.7).
Kim in view of Hong fail to teach a health condition of; providing the trend for a determination of whether the trend indicates a change in a health condition of the person.

Terashima does teach a health condition of (par.144 teaches monitoring patient’s health condition); 
providing the trend for a determination of whether the trend indicates a change in a health condition of the person (par.250 teaches outputting daily health report, which could be a trend; par.144 teaches monitoring changes in a health condition through monitoring blood pressure changes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Hong to include the teachings of Terashima; which would provide measurement devices by which the blood glucose level or other parameter of a diabetic patient can be measured easily and precisely, wherein the measured value can be clinically applied easily as disclosed by Terashima(par.390).

Regarding claim 20, Kim in view of Hong further in view of Terashima teaches the method of claim 19, wherein determining the trend comprises measuring a total time steps/min (Hong par.123 teaches measuring, through a motion sensor, and calculating step/minute; Hong par.158 teaches a total step) exceeding a predetermined threshold (Hong par.130 teaches predetermined threshold).

Regarding claim 21, Kim in view of Hong further in view of Terashima teaches the method of claim 19, wherein measuring the steps/6 minutes comprises a peak steps/6 minutes (Hong par.123 teaches measuring, through a motion sensor, and calculating on any fixed interval, which could be steps/6 minutes; Hong par.18 teaches applying peak detection) and recording the number of the peak steps/6 minutes (Hong par.98 teaches recording motion information).

Regarding claim 22, Kim in view of Hong further in view of Terashima teaches the method of claim 19, further comprising measuring a peak amplitude of the steps (Hong par.18 teaches applying peak detection; Hong par.106 teaches measuring motion amplitude data).

Regarding claim 23, Kim in view of Hong further in view of Terashima teaches the method of claim 19, further comprising determining whether the trend is decreasing (Kim par.42 teaches determining, from a trend, a deteriorating condition; which could be based on a decreasing trend of a certain quantity/characteristic behavior).

Regarding claim 23, Kim in view of Hong further in view of Terashima teaches the method of claim 19, further comprising determining whether the trend is increasing (Kim par.42 teaches determining, from a trend, a deteriorating condition; which could be based on an increasing trend of a certain quantity/characteristic behavior).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sullivan; Joseph L. United States Patent #US 9592403 is a wearable cardioverter defibrillator system making shock/no shock determination from multiple patient parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CARL F.R. TCHATCHOUANG/              Examiner, Art Unit 2858                                                                                                                                                                                          
/RAUL J RIOS RUSSO/              Examiner, Art Unit 2858